Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

____________________________

 

THIS SUBSCRIPTION AGREEMENT (the “Agreement”) by and between CohBar, Inc., a
Delaware corporation (the “Company”), and the undersigned individual,
corporation, limited liability company, partnership, trust or employee benefit
plan executing this Agreement as the investor (the “Investor”), provides as
follows:

 

Recitals

 

A. This Agreement is made in connection with the Company’s offering (the
“Offering”) of units (the “Units”), each consisting of one share (the “Shares”)
of the Company’s common stock, par value $0.001 per share (“Common Stock”) and
one warrant to purchase one Share in substantially the form attached hereto as
Exhibit A (the “Warrants”) pursuant to that certain Private Placement Memorandum
dated June 23, 2017 (the “Memorandum”).

 

B. The Company wishes to sell to the Investor and the Investor wishes to
purchase from the Company the number of Units specified on the signature page
hereof at the price per Unit set forth in Section 2 hereof, subject to the
terms, conditions, and requirements contained in this Agreement.  

 

C. The Investor understands that the Company has the right, in its sole
discretion, to refuse to accept the Investor’s subscription in whole or in part
at any time and for any reason, including without limitation the Company’s
belief that the Investor does not meet the applicable suitability requirements
for participation in the Offering or that the investment is otherwise unsuitable
for the Investor.

 

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained in this Agreement, the Company and the Investor hereby agree as
follows:

 

1. Sale of Units.  In accordance with the terms and conditions of this
Agreement, the Company hereby agrees to sell to the Investor, and the Investor
hereby agrees to purchase from the Company, on such date, on or before August
15, 2017 (the “Termination Date”), that the Company in its sole discretion
chooses (the “Closing Date”), the number of Units indicated on the signature
page hereof.  The obligation of the Company to sell the Units to the Investor is
subject to, among other things, the conditions that: (i) the Company shall have
received approval for the sale of the Units from the TSX Venture Exchange; and
(ii) all other necessary regulatory approvals shall have been obtained prior to
the Closing Date. If the closing of the transactions contemplated by this
Agreement (the “Closing”) shall not have occurred on or before 5:00 PM ET on the
Termination Date, the Purchase Price shall promptly be returned to the Investor
by the Escrow Agent (as such terms are defined below) and the parties’
obligations under this Agreement shall terminate.

 



 1 

 

 

2. Purchase Price.  The purchase price (“Purchase Price”) for each Unit shall be
USD$1.50.  The Purchase Price payable for the Units to be purchased by the
Investor shall be deposited into the account maintained by American Stock
Transfer & Trust Company, LLC (the “Escrow Agent”) in relation to the Offering
(the “Escrow Account”) pursuant to the instructions attached hereto as Schedule
1, which such amount shall be released to the Company by the Escrow Agent on the
Closing Date. Additionally, the Purchaser shall have delivered with this
executed Agreement prior to the Closing:

 

  2.1 a completed Investor Questionnaire (the “Investor Questionnaire”) attached
hereto as Exhibit B and, if the Investor is a resident of Canada and is:

 

  2.1.1 an Accredited Investor by virtue of the fact that the Investor falls
within one or more of the sub-paragraphs of the definition of Accredited
Investor (a “Canadian Accredited Investor”) set out in the Canadian Accredited
Investor Certificate (the “Canadian Accredited Investor Certificate”) attached
hereto as Exhibit C:

 

  2.1.1.1 a completed Canadian Accredited Investor Certificate; and

 

  2.1.1.2 if the Investor is an individual described in category (j), (k) or (l)
of the Canadian Accredited Investor Certificate, a completed Form 45-106F9
- Form for Individual Accredited Investors, attached hereto as Exhibit D; or

 

  2.2 any other further documentation as required under the applicable
securities laws or stock exchange or other regulatory authority including, for
greater certainty, the TSX Venture Exchange Form 4C- Designated Corporate
Placee.

 

Subscriptions for Units may be accepted or rejected by the Company for any or no
reason in its sole discretion.

 

3. Representations and Warranties of Investor.  The Investor represents and
warrants to the Company as follows (which such representations and warranties
shall survive the Closing Date):

 

  3.1 He, she or it has answered the questions contained in the Investor
Questionnaire and, as applicable, the Canadian Accredited Investor Certificate
and the Form 45-106F9 - Form for Individual Accredited Investors (collectively,
the “Canadian Exemption Certifications”), and made a part hereof to the best of
his, her or its knowledge and the answers thereto are complete and
accurate.  The Investor understands and agrees that, although such answers will
be kept strictly confidential, the Company may present such Investor
Questionnaire and, if applicable, the Canadian Exemption Certifications to such
parties as it deems advisable if called upon to establish the availability under
applicable securities laws of an exemption from registration.  The Investor
agrees to indemnify the Company, its agents, officers, directors and
shareholders, for any and all losses (including without limitation attorneys'
fees and other costs of investigating, prosecuting, or defending any litigation
claim) incurred by the Company as a result of its reliance on the
representations and warranties of the Investor made in this Agreement or any
answers contained in the Investor Questionnaire and, if applicable, the Canadian
Exemption Certifications.

 



 2 

 

 

  3.2 If the Investor is a corporation, limited liability company, partnership,
trust, or employee benefit plan, it is authorized to make the investment
contemplated herein, and the person signing this Agreement on behalf of such
entity has been duly authorized by such entity to do so.

 

  3.3 This Agreement has been duly authorized, executed and delivered by the
Investor and constitutes the Investor’s legal, valid and binding obligation
enforceable in accordance with its terms.

 

  3.4 The Investor is acquiring the Units as principal for the Investor’s own
account for investment and not with a view to resale or distribution.  The
Investor understands that the Shares and the Warrants have not been, and will
not be, registered under the Securities Act of 1933, as amended (the “1933
Act”), or applicable securities laws by reason of specific exemptions from the
registration provisions of the 1933 Act and applicable state securities laws
that depend upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Investor’s representations and warranties as
expressed in this Agreement and in the Investor Questionnaire.

 

  3.5 The Company has advised the Investor, if the Investor is a resident of
Canada, that the Company is relying on an exemption from the requirements under
applicable Canadian securities laws to provide the Investor with a prospectus
and that no prospectus has been filed by the Company with any securities
commission in Canada in connection with the Offering, and as a consequence:

 

  3.5.1 the Investor is restricted from using most of the civil remedies
available under applicable Canadian securities laws and certain protections,
rights and remedies provided by applicable Canadian securities laws, including
statutory rights of rescission or damages, will not be available to the
Investor;

 



 3 

 

 

  3.5.2 the Investor may not receive information that would otherwise be
required to be provided to the Investor under the applicable Canadian securities
laws; and

 

  3.5.3 the Investor is relieved from certain obligations that would otherwise
apply under the applicable Canadian securities laws.

 

  3.6 The Investor: (i) has been furnished, has carefully read, understands the
terms and conditions of, and the information contained in, the Memorandum and
this Agreement (including all exhibits and all amendments thereto and hereto)
and (ii) has been given the opportunity to ask questions of, and receive answers
from, the Company concerning the terms and conditions of this Agreement, the
Units, the Company and its business.

 

  3.7 The Investor recognizes that (i) the purchase of the Units involves a high
degree of risk and has taken full cognizance of and understands such risks, (ii)
that all information provided, if any, by the Company relating to its use of
proceeds, financial forecasts, and other information which is not of an
historical nature (“Forward-looking Information”), represents only the Company’s
good faith assessment of such Forward-looking Information, and is based upon
assumptions which the Company believes are reasonable, although no assurance
exists that such Forward-looking Information is accurate or will be fulfilled,
and (iii) that the Company has relied on the representations of the Investor as
set forth in this Agreement, in the Investor Questionnaire and, if applicable,
the Canadian Accredited Investor Certificate, in determining materiality for
purposes of satisfying the disclosure obligations of the Company and in
determining the availability of exemptions from (a) registration requirements
under applicable United States federal and state securities laws; and (b)
prospectus requirements under applicable Canadian securities laws.

 

  3.8 The Investor is resident in the jurisdiction set out on the execution page
of the Investor Questionnaire, which such address is the Investor’s residence or
principal place of business, and such address was not obtained or used solely
for the purpose of acquiring the Units.

 

  3.9 The Investor fully understands and agrees that the Investor must bear the
economic risk of the purchase of the Units, including the Shares and the
Warrants, for an indefinite period of time because, among other reasons, neither
the Units, Shares nor the Warrants have been registered under the 1933 Act, or
the securities laws of any state, and therefore cannot be sold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the 1933 Act and applicable state securities laws or exemptions from such
registration requirements are available.  The Investor further understands and
agrees that the Company will not honor any attempt by the Investor to sell,
pledge, transfer, or otherwise dispose of all or any portion of the Shares in
the absence of an effective registration statement under the 1933 Act and
applicable state securities laws or an unqualified opinion of counsel,
satisfactory in form and substance to the Company and its counsel, and obtained
at the expense of the Investor, that exemptions are available therefrom with
respect to such attempted disposition.

 



 4 

 

 

  3.10

The Investor acknowledges that the certificates representing the Shares and
Warrants will bear a legend as of the Closing Date substantially in the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS IN
ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN EXEMPTION THEREFROM.
THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

WITHOUT PRIOR WRITTEN APPROVAL OF TSX VENTURE EXCHANGE AND COMPLIANCE WITH ALL
APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR
FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [FOUR MONTHS FROM THE DATE OF
CLOSING]

 

The Investor, if a resident of Canada, acknowledges that the certificates
representing the Shares and Warrants will bear a legend as of the Closing Date
substantially in the following form (and with the necessary information
inserted):

          UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY
AFTER [INSERT THE DISTRIBUTION DATE].

 



 5 

 

 

  3.11 The Investor (i) can bear the risk of losing the entire investment in the
Units; (ii) has overall commitments to other investments which are not readily
marketable that are not disproportionate to his, her or its net worth and the
investment in the Shares will not cause such overall commitments to become
excessive; (iii) has adequate means of providing for current needs and personal
contingencies and has no need for liquidity in the investment in the Units; and
(iv) has sufficient knowledge and experience in financial and business matters
such that he, she or it is capable, either alone, or together with one or more
advisors, of evaluating the risks and merits of investing in the Units.

 

  3.12 The Investor has not incurred, and will not incur, directly or
indirectly, as a result of any action taken by the Investor, any liability for
brokerage or finder’s fees or agent’s commissions or any similar charges in
connection with this Agreement.

 

  3.13 The Investor acknowledges that he, she or it must depend entirely upon
his, her or its own personal advisors for tax advice concerning an investment in
the Company, that the Company has not provided any information on tax matters,
and that any information provided to the Investor by, or on behalf of, the
Company is not to be construed as tax advice to the Investor from the Company or
counsel to the Company.  The Investor will rely solely on his, her or its own
personal advisors and not on any statements or representations of the Company or
any of its agents and understands that the Investor (and not the Company) shall
be responsible for the Investor’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.

 

  3.14 The Investor understands and agrees that the Company is issuing the Units
to him, her or it pursuant to the exemptions from federal and state securities
registration requirements under the 1933 Act. In connection therewith, the
Investor represents and warrants that the Investor qualifies as an “accredited
investor” as such term is defined under Rule 501 of the 1933 Act (a “U.S.
Accredited Investor”) and has confirmed that on the Investor Questionnaire
attached hereto as Exhibit C.         3.15 If a resident of Canada, the Investor
also represents and warrants that the Investor:

 



  3.15.1 qualifies as an “accredited investor” as such term is defined in NI
45-106 (a “Canadian Accredited Investor”), and has confirmed that on the
Canadian Accredited Investor Certificate attached hereto as Exhibit D and that
the Investor was not created or used solely to purchase or hold securities as an
Accredited Investor as described in paragraph (m) of the definition of
Accredited Investor set out in Exhibit D; or

 



 6 

 

 

  3.15.2 is not an individual and purchases as principal such number of Units
having an acquisition cost to the Investor of not less than Cdn$150,000 paid in
cash at the time of Closing, such Investor also represents and warrants that the
Investor was not created, or is used, solely to purchase or hold securities in
reliance on the exemption from the prospectus requirement set out in subsection
2.10(1) of NI 45-106.

 

  3.16 The Investor agrees to comply with all securities laws and with the
policies of the TSX Venture Exchange concerning the purchase of, the holding of,
and the resale restrictions applicable to, the Shares and the Warrants.  The
Investor recognizes that the securities laws and regulations of certain
jurisdictions, which may include the jurisdiction of which the Investor is a
resident, may impose additional requirements relating to this Offering and the
Investor’s purchase of the Shares and the Warrants.  The Investor hereby agrees
to execute and to comply with the terms of any additions, supplements or
amendments to this Agreement which are required by the Company.

 

  3.17 The funds representing the aggregate purchase price in respect of the
Units which will be advanced by the Investor to the Company hereunder will not
represent proceeds of crime for the purpose of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the “PCMLTF Act”) and the
Investor acknowledges that the Company may in the future be required by law to
disclose the Investor’s name and other information relating to this Agreement
and the Investor’s subscription hereunder, on a confidential basis, pursuant to
the PCMLTF Act; to the best of the Investor’s knowledge, none of the
subscription funds to be provided hereunder (i) have been or will be obtained or
derived, directly or indirectly, from or related to any activity that is deemed
illegal under the laws of Canada or the United States or any other jurisdiction,
or (ii) are being tendered on behalf of a person or entity who has not been
identified to the Investor; the Investor shall promptly notify the Company if he
discovers that any such representation ceases to be true, and shall provide the
Company with appropriate information in connection therewith.

 

  3.18 The Investor acknowledges that no agency, stock exchange or governmental
agency, securities commission or similar regulatory authority or other entity
has reviewed or passed on or made any finding or determination as to the merits
of or made any recommendation or endorsement with respect to the Shares and the
Warrants.

 

  3.19 There is no government or other insurance covering the Shares or the
Warrants.

 



 7 

 

 

  3.20 The Investor has no knowledge of a “material fact” or “material change”
(as those terms are defined in applicable Canadian securities laws or under the
1933 Act, as applicable) in the affairs of the Company that has not been
generally disclosed to the public, save knowledge of this particular
transaction.   3.21 The Investor’s decision to tender this offer and purchase
the  Units has not been made as a result of any verbal or written representation
as to fact or otherwise made by or on behalf of the Company or any other person
and is based entirely upon this Agreement and currently available public
information concerning the Company.

 

  3.22 The representations and warranties made in this Agreement, the Investor
Questionnaire and, if applicable, the Canadian Exemption Certifications, as well
as all other information that the Investor has provided to the Company, either
directly or indirectly, concerning the Investor’s financial position and
knowledge of financial and business matters, is correct and complete as of the
date hereof, and if there should be any material change in such information
prior to the issuance to Investor of the Shares, Investor will immediately
notify the Company.

 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Investor as follows (which such representations and warranties
shall survive the Closing Date):

 

  4.1 The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
corporate power and authority to own and operate its properties and assets, to
carry on its business as presently conducted or proposed to be conducted, to
execute and deliver the Agreement, to issue and sell the Units and to perform
its obligations pursuant to the Agreement. The Company is presently qualified to
do business as a foreign corporation in each jurisdiction where the failure to
be so qualified could reasonably be expected to have a material adverse effect
on the Company’s financial condition or business as now conducted or proposed to
be conducted.

 

  4.2 All corporate action on the part of the Company and its directors,
officers and stockholders necessary for the authorization, execution and
delivery of the Agreement by the Company, the authorization, sale, issuance (or
reservation for issuance) and delivery of the Units, and the performance of all
of the Company’s obligations under the Agreement has been taken or will be taken
prior to the Closing. The Agreement, when executed and delivered by the Company,
shall constitute a valid and binding obligation of the Company, enforceable in
accordance with its terms, except (i) as limited by laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (ii) as
limited by rules of law governing specific performance, injunctive relief or
other equitable remedies and by general principles of equity.

 



 8 

 

 

5. Registration.  The Company covenants to use its commercially reasonable
efforts to file and have declared effective by the Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-1 registering the
resale in the United States by the Investor of the Shares and the Common Stock
underlying the Warrants within 120 days after the Closing. Investors who are
residents of Canada acknowledge that the Shares will be subject to a 4 month
hold period in Canada under applicable Canadian securities laws, regardless of
whether or not the Company has filed and have declared effective by the SEC a
registration statement on Form S-1 registering the resale in the United States
by the Investor of the Shares.

 

6. Personal Information.  If the Investor is a resident of a jurisdiction of
Canada and is an individual, the Investor authorizes the indirect collection of
the Personal Information by the securities regulatory authority or regulator
(each as defined in National Instrument 14-101 - Definitions) and confirms that
the Investor has been notified by the Company: (a) that the Company will be
delivering the Personal Information to the securities regulatory authority or
regulator; (b) that the Personal Information is being collected by the
securities regulatory authority or regulator under the authority granted in
applicable securities laws; (c) that the Personal Information is being collected
for the purposes of the administration and enforcement of applicable securities
laws; and (d) that the title, business address and business telephone number of
the public official who can answer questions about the securities regulatory
authority’s or regulator’s indirect collection of the Personal Information is as
set out in Exhibit F.

 

7. Applicable Law; Venue.  This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware without reference to the
choice of law principles of any jurisdiction. THE INVESTOR IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF DELAWARE AND OF THE UNITED STATES LOCATED IN THE STATE OF DELAWARE, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
OFFERING AND AGREES NOT TO COMMENCE ANY SUIT, ACTION, OR PROCEEDING RELATING
THERETO EXCEPT IN SUCH COURTS.

 

8. Binding Effect.  Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, legal representatives and assigns.

 

9. Notice.  All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given three business days after the date mailed when
mailed by registered or certified mail, postage prepaid, or the next business
day if sent by special courier such as FedEx (except that notice of change of
address shall be deemed given only when received), to the address shown on the
Company's records, in the case of the Investor, and of the Company's registered
office, in the case of the Company, or to such other names or addresses as the
Company or the Investor, as the case may be, shall designate by notice to the
other party in the manner specified in this Section.

 

10. Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provisions or applications of this Agreement that can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable the invalid or unenforceable provision in any
other jurisdiction or under any other circumstance.

 



 9 

 

 

11. Entire Agreement.  This Agreement, and the Units purchased hereunder,
constitute the entire agreement by and between the parties pertaining to the
subject matter hereof and supersede all prior and contemporaneous understandings
of the parties.

 

12. Counterparts.  This Agreement may be executed in any number of counterparts,
and any party hereto may execute such counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute one and the same instrument.  This Agreement shall
become binding when either this Agreement or two or more counterparts hereto
shall have been executed and delivered by the parties hereto

 

13. Variation in Pronouns.  All pronouns shall be deemed to refer to masculine,
feminine, neuter, singular, or plural, as the identity of the person or persons
may require.

 

14. Counsel.  This Agreement and all other agreements related to the Offering
(the “Offering Agreements”) have been prepared by Garvey Schubert Barer, as
counsel to the Company (“Counsel”), after full disclosure of its representation
of the Company and with the consent and direction of the Company and the
Investor.  The Investor has reviewed the contents of the Offering Agreements and
fully understands their terms.  The Investor acknowledges that he, she or it is
fully aware of his, her or its right to the advice of counsel independent from
that of the Company, that Counsel has advised the Investor of such right and
disclosed to the Investor the risks in not seeking such independent advice, and
that he, she or it understands the potentially adverse interests of the parties
with respect to the Offering Agreements.  The Investor further acknowledges that
no representations have been made with respect to the tax or other consequences
of the Offering Agreements to the Investor and that he, she or it has been
advised of the importance of seeking independent counsel with respect to such
consequences.  By executing this Agreement, the Investor represents that he, she
or it has, after being advised of the potential conflicts between the Investor
and the Company with respect to the future consequences of the Offering
Agreements, either consulted independent legal counsel or elected,
notwithstanding the advisability of seeking such independent legal counsel, not
to consult such independent legal counsel.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 



 10 

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, this Subscription Agreement has been duly executed by the
duly authorized officer of the Company and the undersigned Investor or its duly
authorized signatory, as the case may be, as of the date first written beneath
the signature of such officer of the Company below.

 

Subscription

 

Number of Units: ________

 

Aggregate Purchase Price for Units : $____________

(USD $1.50 times # of Units)

 

 

Social Security or

Federal Tax Identification No.: _________________

 

Typed or printed name and address of the Investor:

____________________________________

____________________________________

Fax No: _____________________________

E-mail address: ___________________________

Consent to receive notices by e-mail: Yes ¨ No ¨

 

Signature

 

_____________________________________________

(Print or type name of the Investor exactly as securities should be registered)

 

 

By: ______________________________________

(Signature)

 

______________________________________

(Name of above signatory)

 

______________________________________

(Title, if applicable)

 

_____________________________________

(Additional Signature, if applicable, e.g., joint tenants)

 

______________________________________

(Name of additional signatory)

 

IMPORTANT NOTE:

 

ALL INVESTORS MUST ALSO COMPLETE THE INVESTOR QUESTIONNAIRE ATTACHED AS EXHIBIT
B. Additionally, INVESTORS RESIDENT IN CANADA MUST COMPLETE THE CANADIAN
ACCREDITED INVESTOR CERTIFICATE ATTACHED AS EXHIBIT C AND, IF APPLICABLE, THE
FORM FOR INDIVIDUAL ACCREDITED INVESTORS ATTACHED AS EXHIBIT D.

 

IN WITNESS WHEREOF, CohBar, Inc. hereby accepts the above subscription, as of
the date set forth below:

 

COHBAR, INC.

 

By:     Name:      Title:           Date:    

 



 

 



 

SCHEDULE 1

 

Wire Instructions for Escrow Account

 

JP Morgan Chase

55 Water St.

New York, N.Y. 10041

ABA: 021000021

Account No: 530-354624

Swift code:  CHASUS33

Beneficiary: American Stock Transfer

Reference: CohBar subscription escrow FBO [investor name]

 



 

 



 

EXHIBIT A

 

FORM OF WARRANT

 

[Filed Separately]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 

EXHIBIT B

 

INVESTOR QUESTIONNAIRE

 

The information contained herein is being furnished to CohBar, Inc., a Delaware
corporation (the “Company”), in order for the Company to determine whether the
undersigned’s subscription for Units of the Company may be accepted pursuant to
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”) and/or
Rule 506 of Regulation D promulgated thereunder (“Regulation D”). The Units are
being offered without registration under the 1933 Act or the securities laws of
any state or any other jurisdiction. Under the 1933 Act and/or certain state
securities laws, the Company may be required to determine that an individual, an
investing entity and/or each individual equity owner of an investing entity
meets certain suitability requirements before selling the Units to such
individual or entity.

 

The undersigned Investor understands that: (i) the Company will rely upon the
following information; (ii) the Units and the Common Stock issuable upon
conversion and exercise of the Warrants included in the Units, will not be
registered under the 1933 Act in reliance upon the exemptions from registration
provided by Section 4(2) of the 1933 Act and/or Rule 506 of Regulation D
(although the Company has agreed to use its commercially reasonable efforts to
register the resale of the Common Stock included in the Units and issuable upon
exercise of the Warrants included in the Units); (iii) this Confidential
Investor Questionnaire is not an offer to sell or a solicitation of any offer to
buy or sell the Units or any other securities to the undersigned; and (iv) no
subscription for any Units will be accepted unless the Subscriber is an
Accredited Investor.

 

Your answers will be kept strictly confidential. However, by signing this
Questionnaire, you agree that the Company may present this Questionnaire to such
parties as it deems appropriate if called upon to establish the Company’s
entitlement to an exemption under the 1933 Act or any applicable state
securities laws. 

 

PLEASE ANSWER ALL QUESTIONS

 

If the appropriate answer is “None” or “Not Applicable”, so state. Attach
additional sheets if necessary to complete your answers to any item. The
undersigned makes the following representations and warranties:

 

1. Name:
___________________________________________________________________________________

 

Name of spouse or additional purchaser:
_________________________________________________________

 

If an Entity, type of Entity (e.g. Corporation, LLC, Partnership, Trust, etc.)
and State of Organization:

 

_________________________________________
                                                         State:
__________________

 

Date of Birth or Date of Trust:
_________________________________________________________________

 

Exhibit B – Investor Questionnaire - 1

 



 

 

 

2. Home address or, if other than an individual, principal office address:
___________________________

 

________________________________________________________________________________________ 

 

Telephone number:
_________________________________________________________________________

 

Social Security Number:
______________________________________________________________________

 

Tax Identification Number:
____________________________________________________________________

 

3.The undersigned is an accredited investor (as defined in Rule 501(a) of
Regulation D) because the undersigned is (check each appropriate description):

 

  _________ a natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of purchase exceeds $1,000,000, excluding the
value of the primary residence of such natural person, calculated by subtracting
from the estimated fair market value of the property the amount of debt secured
by the property, up to the estimated fair market value of the property;        
_________ a natural person who had individual income exceeding $200,000 in each
of the two most recent years or joint income with that person’s spouse exceeding
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.         _________ a broker-dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended.         _________ an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, not formed for the specific purpose
of acquiring the Units, with total assets exceeding $5,000,000.        
_________ a corporation, Massachusetts or similar business trust or partnership,
not formed for the specific purpose of acquiring the Units, with total assets
exceeding $5,000,000.         _________ a trust, not formed for the specific
purpose of acquiring the Units, with total assets exceeding $5,000,000 and whose
purchase is directed by a “sophisticated person,” as defined in Rule
506(b)(2)(ii) of Regulation D.           (For the purposes of this
questionnaire, a “sophisticated person” means any person who has such knowledge
and experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the prospective investment.)        
_________ an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended, and (i) investment decisions for such
plan are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is a bank, savings and loan association, insurance company or registered
investment adviser or (ii) such plan has total assets exceeding $5,000,000 or
(iii) if a self directed plan, investment decisions are made solely by
accredited investors.

 

Exhibit B – Investor Questionnaire - 2

 



 

 

 

  _________ an entity in which all of the equity owners are accredited
investors.         _________ a member of the Board of Directors or an executive
officer of the Company.         _________ a bank as defined in Section 3(a)(2)
of the 1933 Act, or any savings and loan association or other institution as
defined in Section 3(a)(5)(A) of the 1933 Act, whether acting in its individual
or fiduciary capacity.         _________ an insurance company as defined in
Section 2(13) of the 1933 Act.         _________ an investment company
registered under the Investment Company Act of 1940, as amended (the “ICA”).    
    _________ a business development company as defined in Section 2(a)(48) of
the ICA.         _________ a Small Business Investment Company licensed by the
Small Business Administration under Section 301(c) of the Small Business
Investment Act of 1958, as amended.         _________ a private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940, as amended.         _________ a plan which has total assets in
excess of $5,000,000 and which is established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees.         _________ a
revocable trust which may be amended or revoked at any time by the grantors
thereof, and all such grantors are Accredited Investors.         _________ an
Accredited Investor for the following reasons (describe reasons, if not
previously provided):

 

4. The undersigned, if a resident of Canada, is one or more of the following:

 

(complete only if resident of Canada, check each appropriate description):

 

  _________

(a)  purchasing the Units as principal and is an “Accredited Investor” within
the meaning of National Instrument 45-106 entitled “Prospectus Exemptions” (“NI
45-106”);

 

(Important Note: You must also complete the Canadian Accredited Investor
Certificate attached as Exhibit C and, if applicable, the Canadian Individual
Accredited Investor Form at Exhibit D.

 

Exhibit B – Investor Questionnaire - 3

 



 

 

 

  ________ (b)  a non-individual purchasing as principal such number of Units
having an acquisition cost to the Investor of not less than Cdn$150,000 paid in
cash at the time of Closing; or

 

  _________ (c)  purchasing the Units as principal and is (check the appropriate
box below)

 

  ☐ (i)  a director, executive officer or control person of the Company (as such
terms are defined in NI 45-106) or of an affiliate of the Company; or          
☐ (ii)  a spouse (as such term is defined in NI 45-106), parent, grandparent,
brother, sister, child or grandchild of [insert name], a person referred to in
(i) above; or           ☐ (iii)  a parent, grandparent, brother, sister, child
or grandchild of [insert name], the spouse of a person referred to in (i) above;
or           ☐ (iv)  a close personal friend of [insert name], a person referred
to in (i) above; or           ☐ (v)  a close business associate of [insert
name], a person referred to in (i) above; or           ☐ (vi)  a founder of the
Company or a spouse, parent, grandparent, brother, sister, child, grandchild,
close personal friend or close business associate of a founder of the Company;
or           ☐ (vii)  a parent, grandparent, brother, sister, child or
grandchild of [insert name], the spouse of a founder of the Company; or        
  ☐ (viii)  a person of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons described in
(i) to (vii) above; or           ☐ (ix) 

a trust or estate of which all the beneficiaries or a majority of the trustees
or executors are persons described in (i) to (vii) above.

 

5. If the undersigned, is a resident of Canada, check the following, if
applicable (complete only if resident of Canada):

 

  _________ the undersigned is a registrant pursuant to applicable Canadian
securities laws; and/or

 

  ________ the undersigned is an insider of the Company pursuant to applicable
Canadian securities laws.

 

Exhibit B – Investor Questionnaire - 4

 



 

 

 

SIGNATURE PAGE TO INVESTOR QUESTIONNAIRE

 

The undersigned represents and warrants to the Company that foregoing responses
are complete and accurate. The undersigned will provide such further information
as may be requested by the Company to verify the foregoing. The undersigned will
notify the Company in writing regarding any material change in its responses
prior to the Closing of the purchase of Units by the undersigned. Absent such
notification, the issuance of the Units shall be deemed to be an automatic
affirmation by the undersigned of the truth and accuracy or the statements and
information set forth above.

 

Date: _________________

 

      (Exact name of Investor)         By:                (Signature)          
    (Name of above signatory)               (Title, if applicable)              
(Additional Signature, if applicable, e.g., joint tenants)               (Name
of Additional Signatory)

 

Exhibit B – Investor Questionnaire - 5

 



 

 

 



EXHIBIT C

 

CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

TO BE COMPLETED ONLY IF THE INVESTOR IS RESIDENT IN CANADA

 

TO: CohBar, Inc.  (the “Company”)

 

In connection with the issuance by the Company of common stock and warrants to
the undersigned, the undersigned hereby represents, warrants and certifies to
the Company that:

 

1. the undersigned is an “Accredited Investor” as defined in NI 45-106 or
section 73.3 of the Securities Act (Ontario), on the basis that the undersigned
fits within the category of Accredited Investor which the undersigned has
indicated below; and     2. the undersigned was not created and is not being
used solely to purchase or hold securities as an Accredited Investor described
in paragraph (m) below.

 

The undersigned has indicated below the categories which the undersigned
satisfies in order to qualify as an “Accredited Investor” [Please initial or
place a checkmark above the line to the left of each applicable item, complete
the relevant information, if applicable, and sign this certificate].

 



_____ (a) a Schedule I, II or III bank, or a Canadian financial institution    
_____ (b) the Business Development Bank of Canada     _____ (c) a subsidiary of
any person referred to in paragraph (a) or (b), if the person owns all of the
voting securities of the subsidiary, except the voting securities required by
law to be owned by directors of that subsidiary     _____ (d) a person
registered under the securities legislation of a jurisdiction of Canada as an
adviser or dealer     _____ (e) an individual registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d)     _____ (e.1) an individual formerly registered under the
securities legislation of a jurisdiction of Canada, other than an individual
formerly registered solely as a representative of a limited market dealer under
one or both of the Securities Act (Ontario) or the Securities Act (Newfoundland
and Labrador)     _____ (f) the Government of Canada or a jurisdiction of
Canada, or any crown corporation, agency or wholly owned entity of the
Government of Canada or a jurisdiction of Canada     _____ (g) a municipality,
public board or commission in Canada and a metropolitan community, school board,
the Comité de gestion de la taxe scolaire de l’île de Montréal or an
intermunicipal management board in Québec

 

Exhibit C – Canadian Accredited Investor Certificate - 1

 



 

 

 

_____ (h) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government  
  _____ (i) a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada     {Note: If you are
an accredited investor described in paragraphs (j), (k) or (l) below you must
also deliver a completed Form 45-106F9 –Form for Individual Accredited Investors
(Exhibit D).}   _____ (j) an individual who, either alone or with a spouse,
beneficially owns financial assets having an aggregate realizable value that,
before taxes but net of any related liabilities, exceeds Cdn$1,000,000

 

{Note: Financial assets include cash and securities, but do not include a
personal residence – see the definition of “financial assets” later in this
certificate. Financial assets are generally liquid or relatively easy to
liquidate. You must subtract any liabilities related to your financial assets to
calculate your net financial assets—see the definition of “related liabilities”.
Financial assets held in a group RRSP under which you do not have the ability to
acquire the financial assets and deal with them directly are not considered to
be beneficially owned by you.

 

_____ (j.1) an individual who beneficially owns financial assets having an
aggregate realizable value that, before taxes but net of any related
liabilities, exceeds Cdn$5,000,000

 

{Note: The financial assets of your spouse (including financial assets in a
spousal RRSP) cannot be included in the calculation of net financial assets
under this paragraph (j.1).}

 

_____ (k) an individual whose net income before taxes exceeded Cdn$200,000 in
each of the two most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded Cdn$300,000 in each of the two most
recent calendar years and who, in either case, reasonably expects to exceed that
net income level in the current calendar year     _____ (l) an individual who,
either alone or with a spouse, has net assets of at least Cdn$5,000,000    
_____ (l) an individual who, either alone or with a spouse, has net assets of at
least Cdn$5,000,000

 

{Note: To calculate net assets, take the value of your total assets (which may
include a personal residence) and subtract your total liabilities (which may
include a mortgage). The value attributed to assets should reasonably reflect
their estimated fair value. Income tax should be considered a liability if the
obligation to pay it is outstanding at the time of the subscription.}

 

Exhibit C – Canadian Accredited Investor Certificate - 2

 



 

 

 

_____ (m) a person, other than an individual or investment fund, that has net
assets of at least Cdn$5,000,000 as shown on its most recently prepared
financial statements     _____ (n) an investment fund that distributes or has
distributed its securities only to:

 



  (i) a person that is or was an accredited investor at the time of the
distribution;         (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 (Minimum amount investment), or 2.19
(Additional investment in investment funds) of NI 45-106; or         (iii) a
person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 (Investment fund reinvestment) of NI 45-106

 

_____ (o) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt     _____ (p)
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be     _____ (q) a person acting on behalf of a
fully managed account managed by that person, if that person is registered or
authorized to carry on business as an adviser or the equivalent under the
securities legislation of a jurisdiction of Canada or a foreign jurisdiction    
_____ (r) a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded     _____ (s)
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function

 

Exhibit C – Canadian Accredited Investor Certificate - 3

 



 

 

 

_____ (t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors

 

{Note: If you have initialed this paragraph (t), name each owner of an interest,
and indicate the category of accredited investor into which that person fits (by
reference to the paragraph numbers in this Exhibit C). If a person named below
is a director required by law to own a voting security, and that person is not
an accredited investor, indicate “director” under Category.}

 

Name:___________________ Category: __________________

 

_____ (u) a trust established by an accredited investor for the benefit of the
accredited investor’s family members of which a majority of the trustees are
accredited investors and all of the beneficiaries are the accredited investor’s
spouse, a former spouse of the accredited investor or a parent, grandparent,
brother, sister, child or grandchild of that accredited investor, of that
accredited investor’s spouse or of that accredited investor’s former spouse

 

{Note: If you have initialed this paragraph (u), name the person who established
the trust and each trustee, and indicate the category of accredited investor
into which that person fits (by reference to the paragraph numbers in this
Exhibit C). If a person named below is not an accredited investor, indicate
“N/A” under Category.}

 

Person who established trust: ___________ Category: _________

 

Trustee(s): ___________________________________________ 

 

_____ (v) an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser     _____ (w)
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor

 

[Signature Page Follows]

 

Exhibit C – Canadian Accredited Investor Certificate - 4



 



 

 



 

SIGNATURE PAGE TO CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

The undersigned represents and warrants to the Company that foregoing responses
are complete and accurate. The undersigned will provide such further information
as may be requested by the Company to verify the foregoing. The undersigned will
notify the Company in writing regarding any material change in its responses
prior to the Closing of the purchase of Units by the undersigned. Absent such
notification, the issuance of the Units shall be deemed to be an automatic
affirmation by the undersigned of the truth and accuracy or the statements and
information set forth above.

 

Date: _________________

 

        (Exact name of Investor)         By:                (Signature)        
      (Name of above signatory)               (Title, if applicable)            
  (Additional Signature, if applicable, e.g., joint tenants)               (Name
of Additional Signatory)

 

Exhibit C – Canadian Accredited Investor Certificate - 5

 



 

 

 

Appendix to Canadian Accredited Investor Certificate – Definitions

 

As used in this certificate, the following terms have the following meanings.

 

“Canadian financial institution” means:

 

(a) an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act; and     (b) in Ontario, also means a loan
corporation, trust company, trust corporation, insurance company, treasury
branch, credit union, caisse populaire, financial services cooperative or credit
union league or federation that is authorized by a statute of Canada or Ontario
to carry on business in Canada or Ontario, as the case may be; and     (c)
outside of Ontario, also means a loan corporation, trust company, trust
corporation, insurance company, treasury branch, credit union, caisse populaire,
financial services cooperative, or league that, in each case, is authorized by
an enactment of Canada or a jurisdiction of Canada to carry on business in
Canada or a jurisdiction of Canada.    

“eligibility adviser” means:

 

(a) a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and     (b) in
Manitoba, also means a lawyer who is a practicing member in good standing with a
law society of a jurisdiction of Canada or a public accountant who is a member
in good standing of an institute or association of chartered accountants,
certified general accountants or certified management accountants in a
jurisdiction of Canada provided that the lawyer or public accountant must not:  
    (i) have a professional, business or personal relationship with the issuer,
or any of its directors, executive officers, founders or control persons; and  
      (ii) have acted for or been retained personally or otherwise as an
employee, executive officer, director, associate or partner of a person that has
acted for or been retained by the issuer or any of its directors, executive
officers, founders or control persons within the previous 12 months.

 

“executive officer” means, for an issuer, an individual who is:

 

(a) a chair, vice-chair or president;     (b) a vice-president in charge of a
principal business unit, division or function including sales, finance or
production; or     (c) performing a policy-making function in respect of the
issuer.    

“financial assets” means:

 

(a) cash;

 

Exhibit C – Canadian Accredited Investor Certificate - 6

 



 

 

 

(b) securities; or     (c) a contract of insurance, a deposit or an evidence of
a deposit that is not a security for the purposes of securities legislation.

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada.

 

“founder” means, in respect of an issuer, a person who:

 

(a) acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer; and     (b) at the time
of the distribution or trade is actively involved in the business of the issuer.

 

“investment fund” has the same meaning as in National Instrument 81-106 —
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund.

 

“jurisdiction of Canada” means a province or territory of Canada.

 

“non-redeemable investment fund” means an issuer:

 



(a) whose primary purpose is to invest money provided by its securityholders;  
  (b) that does not invest:       (i) for the purpose of exercising or seeking
to exercise control of an issuer, other than an issuer that is a mutual fund or
a non-redeemable investment fund; or         (ii) for the purpose of being
actively involved in the management of any issuer in which it invests, other
than an issuer that is a mutual fund or a non-redeemable investment fund; and  
    (c) that is not a mutual fund.

 

“person” includes:

 

(a) an individual;     (b) a corporation;     (c) a partnership, trust, fund and
an association, syndicate, organization or other organized group of persons,
whether incorporated or not; and     (d) an individual or other person in that
person’s capacity as a trustee, executor, administrator or personal or other
legal representative.

 

“related liabilities” means:

 

(a) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets; or     (b) liabilities that are secured by
financial assets.

 



Exhibit C – Canadian Accredited Investor Certificate - 7

 



 

 

 

“spouse” means an individual who:

 

(a) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual;     (b) is
living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or     (c) in
Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

Exhibit C – Canadian Accredited Investor Certificate - 8

 

 

 

 

EXHIBIT D

 

FORM 45-106F9

 

FORM FOR INDIVIDUAL CANADIAN ACCREDITED INVESTORS

 

THIS EXHIBIT D MUST BE COMPLETED IF THE INVESTOR IS AN INDIVIDUAL RESIDENT OF
CANADA DESCRIBED IN CATEGORY (j), (k) OR (l) OF THE CANADIAN ACCREDITED INVESTOR
CERTIFICATE.

 

WARNING!

 

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

 

SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 1. About your
investment Type of securities:  Units Issuer:  CohBar, Inc. Purchased
from: CohBar, Inc.







SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER 2. Risk acknowledgement This
investment is risky. Initial that you understand that: Your initials Risk of
loss – You could lose your entire investment of
$_____________________. (Instruction: Insert the total dollar amount of the
investment.)   Liquidity risk – You may not be able to sell your investment
quickly – or at all.   Lack of Information – You may receive little or no
information about your investment.   Lack of advice – You will not receive
advice from the salesperson about whether this investment is suitable for you
unless the salesperson is registered. The salesperson is the person who meets
with, or provides information to, you about making this investment. To check
whether the salesperson is registered, go to www.aretheyregistered.ca.   3.
Accredited investor status You must meet at least one of the following criteria
to be able to make this investment. Initial the statement that applies to you.
(You may initial more than one statement.) The person identified in section 6 is
responsible for ensuring that you meet the definition of accredited investor.
That person, or the salesperson identified in section 5, can help you if you
have questions about whether you meet these criteria. Your initials ● Your net
income before taxes was more than Cdn$200,000 in each of the 2 most recent
calendar years, and you expect it to be more than Cdn$200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)   ● Your net income before taxes combined with your spouse’s
was more than Cdn$300,000 in each of the 2 most recent calendar years, and you
expect your combined net income before taxes to be more than Cdn$300,000 in the
current calendar year.   ● Either alone or with your spouse, you own more than
Cdn$1 million in cash and securities, after subtracting any debt related to the
cash and securities.   ● Either alone or with your spouse, you have net assets
worth more than Cdn$5 million. (Your net assets are your total assets (including
real estate) minus your total debt.)  

 

Exhibit D – Form for Individual Canadian Accredited Investors - 1

 



 

 

 

4. Your name and signature By signing this form, you confirm that you have read
this form and you understand the risks of making this investment as identified
in this form. First and last name (please print): Signature: Date: SECTION 5 TO
BE COMPLETED BY THE SALESPERSON 5. Salesperson information (Instruction: The
salesperson is the person who meets with, or provides information to, the
purchaser with respect to making this investment. That could include a
representative of the issuer or selling security holder, a registrant or a
person who is exempt from the registration requirement.) First and last name of
salesperson (please print): Telephone: Email: Name of firm (if registered):
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 6. For more
information about this investment

 

CohBar, Inc.

Attn: Jeffrey Biunno, Chief Financial Officer

1455 Adams Drive, Suite 2050

Menlo Park, CA 94025
Phone: (650) 446-7888, Ext. 109

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.

 

 

(The Investor should keep one copy of this form (signed by the Investor) for the
Investor’s records.)

 

Exhibit D – Form for Individual Canadian Accredited Investors - 2

 



 

 



 

EXHIBIT E
CONTACT INFORMATION

 

Alberta Securities Commission

Suite 600, 250—5th Street SW

Calgary, Alberta  T2P 0R4

Telephone: (403) 297-6454

Toll free in Canada: 1-877-355-0585

Facsimile: (403) 297-2082

British Columbia Securities Commission

P.O. Box 10142, Pacific Centre

701 West Georgia Street

Vancouver, British Columbia  V7Y 1L2

Inquiries: (604) 899-6854

Toll free in Canada: 1-800-373-6393

Facsimile: (604) 899-6581

Email: inquiries@bcsc.bc.ca

   

The Manitoba Securities Commission

500-400 St. Mary Avenue

Winnipeg, Manitoba  R3C 4K5

Telephone: (204) 945-2548

Toll free in Manitoba: 1-800-655-5244

Facsimile: (204) 945-0330

Financial and Consumer Services

Commission (New Brunswick)

85 Charlotte Street, Suite 300

Saint John, New Brunswick  E2L 2J2

Telephone: (506) 658-3060

Toll free in Canada: 1-866-933-2222

Facsimile: (506) 658-3059

Email: info@fcnb.ca

   

Government of Newfoundland and Labrador

Financial Services Regulation Division

P.O. Box 8700

Confederation Building

2nd Floor, West Block

Prince Philip Drive

St. John’s, Newfoundland and Labrador A1B 4J6

Attention: Director of Securities

Telephone: (709) 729-4189

Facsimile: (709) 729-6187

Government of the Northwest Territories

Office of the Superintendent of Securities

P.O. Box 1320

Yellowknife, Northwest Territories  X1A

2L9

Attention: Deputy Superintendent, Legal &

Enforcement

Telephone: (867) 920-8984

Facsimile: (867) 873-0243

   

Nova Scotia Securities Commission

Suite 400, 5251 Duke Street

Duke Tower

P.O. Box 458

Halifax, Nova Scotia  B3J 2P8

Telephone: (902) 424-7768

Facsimile: (902) 424-4625

Government of Nunavut

Department of Justice

Legal Registries Division

P.O. Box 1000, Station 570

1st Floor, Brown Building

Iqaluit, Nunavut  X0A 0H0

Telephone: (867) 975-6590

Facsimile: (867) 975-6594

   

Ontario Securities Commission

20 Queen Street West, 22nd Floor

Toronto, Ontario  M5H 3S8

Telephone: (416) 593-8314

Toll free in Canada: 1-877-785-1555

Facsimile: (416) 593-8122

Email: exemptmarketfilings@osc.gov.on.ca

Public official contact regarding indirect collection of

information: Inquiries Officer

Prince Edward Island Securities Office
95 Rochford Street, 4th Floor Shaw Building
P.O. Box 2000
Charlottetown, Prince Edward Island  C1A
7N8
Telephone: (902) 368-4569
Facsimile: (902) 368-5283

 

 

Exhibit E – Securities Administrators Contact Information - 1

 

 

 

 



Autorité des marchés financiers

800, Square Victoria, 22e étage

C.P. 246, Tour de la Bourse

Montréal, Québec  H4Z 1G3

Telephone: (514) 395-0337 or 1-877-525-0337

Facsimile: (514) 864-6381 (For privacy requests only)

Email: financementdessocietes@lautorite.qc.ca

(For corporate finance issuers);

fonds_dinvestissement@lautorite.qc.ca (for investment

fund issuers)

Financial and Consumer Affairs

Authority of Saskatchewan

Suite 601—1919 Saskatchewan Drive

Regina, Saskatchewan  S4P 4H2

Telephone: (306) 787-5879

Facsimile: (306) 787-5899

   

Government of Yukon

Department of Community Services

Law Centre, 3rd Floor

2130 Second Avenue

Whitehorse, Yukon  Y1A 5H6

Telephone: (867) 667-5314

Facsimile: (867) 393-6251

 

 

Exhibit E – Securities Administrators Contact Information - 2

 

 

 



 

 